DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-45 are pending as amended 4/9/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

In light of the amendment of the dependency of Claim 40, the rejections of Claims 40, 41, 44, and 45 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are withdrawn.  Claim 40 (and thus, also 41, 44, and 45) are outside the scope of Claim 28, the claim from which it depends.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In light of the amendment to the dependency of Claim 40, the rejections of Claims 40, 41, 44 and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 18-21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, et al. (2007) “Treatment of anaplastic thyroid carcinoma in vitro with a mutant vaccinia virus”, Surgery, 142: 976-83.
Claim 1: Lin teaches the GLV-1h68 vaccinia virus, carrying the β-glucuronidase and β-galactosidase genes, along with a reverse-inserted human transferrin receptor gene (e.g., p. 977, col. 1, paragraph 4).  Many assays were carried out with this virus, infecting six distinct cell lines, and the results were assayed over the course of several days of culture in conditions that allowed for expression of the genes of the virus, including the transgenes.  For example, Figure 5 teaches the culture of infected cells (at MOI values including 0.01 and 0.1) over the course of seven days.  Lin, then, teaches the existence of anticipating embodiments of the claimed invention at every time point from 6 hours, up to 96 hours, during the course of this experiment.  We know it exists, because in the cytotoxicity assay of Figure 5, we see cells exist at every time point between 6 hours and 96 hours, on the graphs of the figure cited.
	Claim 2: every cell line used is a tumor cell line.
	Claim 5: vaccinia virus is used.
	Claim 7: at least the inactivation of TK attenuates the virus (e.g., p.  981, col. 1).
	Claim 9: the GLV-1h68 is a Lister strain (e.g., p. 977, col. 1, paragraph 4).
	Claim 18: Figure 5 teaches the existence of the composition at every point, from 16 hours to 96 hours.
	Claim 19: Figure 5 teaches the existence of the composition at every point, from 6 hours to 48 hours.
	Claims 20-21: Figure 5 teaches MOIs of 0.01 and 0.1.
	Claim 25: the virus encodes human transferrin receptor, the β-glucuronidase and β-galactosidase genes.
	Claim 27: the virus contains insertion at least the A56R gene, and such necessarily attenuates it (p. 977, paragraph 4).

Allowable Subject Matter
Claims 3, 4, 6, 8, 10-17, 22, 23, 26, 28-38, 40-44, 45, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 39 is allowed.


Conclusion
	Claims 40, 41, 44, and 45 are rejected.
	Claims 1-39, 42, and 43 are allowable.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/22/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633